DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 were previously pending.  Claims 1 and 19 were amended in the reply filed August 23, 2021.  Claims 1-19 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but they are not persuasive.
Applicant argues that the sensors in Scheper are not occupancy sensors because they are touch sensors.  Remarks, 11.  Scheper is not limited to touch sensors (it includes cameras, pressure sensors, RFID readers, biometric readers, microphones, gesture sensing devices, touch sensors, etc.—see Fig. 1) and even if that were the case Applicant does not explain why the presence sensors are not occupancy sensors.  They are sensors that determine whether or not the desk space is currently occupied by an employee. 
Applicant also argues that Scheper's sensors only monitor environmental conditions at a larger space rather than individual workstations.  Remarks, 12.  However, the sensors include ones that are mounted locally.  Scheper col. 48, lines, 25-36, see also, Figs. 18, 21.  These are not only occupancy sensors as alleged (Remarks, 12), as they sense sound and temperature (i.e., environmental conditions).  
Finally, Applicant argues that Scheper does not teach receiving and indicating a reservation status, which is shown at Fig. 83—1501, 1505; Figs. 92-93; see also col. 125, lines 47-51—occupancy sensor data sent to server.  Accordingly, the rejections are maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheper, et al., U.S. Pat. No. 9,955,318 (Reference A of the PTO-892 part of paper no. 20210307).
As per claim 19, Scheper teaches an occupancy sensing system comprising: 
a plurality of occupancy sensors (Fig. 1—22), each occupancy sensor being installed at a respective desk of a plurality of desks at a site and being associated with at least one seat at the respective desk, each occupancy sensor being configured to (i) monitor an occupancy of the associated at least one seat at the respective desk (Fig. 18; col. 48, lines 25-36; col. 65, lines 24-26) and (ii) transmit occupancy data indicating the occupancy of the at least one seat of the respective desk (col. 125, lines 47-51); and 
a plurality of output devices, each output device being associated with and connected to a respective occupancy sensor in the plurality of occupancy sensor, wherein each occupancy sensor in the plurality of occupancy sensors is further configured to (i) receive a reservation status of the at least one seat at the respective desk from a server coupled to the plurality of occupancy sensors, the reservation status indicating whether the at least one seat is reserved at a current time and (ii) operate the associated output device in the plurality of output devices to perceptibly indicate whether the at least one seat is reserved at the current time (Fig. 83—1501, 1505; Figs. 92-93; see also col. 125, lines 47-51—occupancy sensor data sent to server; see also Fig. 37 and accompanying description depicting an output device showing a currently reserved desk for "Jen Black" based on the readings from the occupancy sensors at the desk). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al., U.S. Pat. No. 9,955,318 (Reference A of the PTO-892 part of paper no. 20210307).
As per claim 1, Scheper teaches an occupancy sensing system comprising: 
a plurality of occupancy sensors (Fig. 1—22), each occupancy sensor being installed at a respective desk of a plurality of desks and being associated with at least one seat at the respective desk (Fig. 18; col. 48, lines 25-36; col. 65, lines 24-26), each occupancy sensor being configured to monitor an occupancy of the associated at least one seat at the respective desk (col. 41, lines 28-29; col. 65, lines 24-26); monitor at least one environmental condition at the respective desk (col. 41, lines 46; col. 48, lines, 25-36; col. 57, line 4); and 
transmit, to a server communicatively coupled to the plurality of occupancy sensors (Fig. 1—20), (i) occupancy data indicating the occupancy of the at least one seat at the respective desk in the plurality of desks (col. 125, lines 47-51) and (ii) environmental data indicating the at least one environmental condition at the respective desk (col. 33, lines 17-20; col. 48, lines, 25-36), wherein the server is configured to transmit the occupancy data and the environmental data to an electronic device communicatively coupled to the server (Figs. 5, 10). 
Scheper does not explicitly teach the data transmitted to a personal electronic device; instead in its main embodiment using a large commonly-used reception display screen at an entrance (see col. 30).  However, Scheper also teaches the use of personal electronic devices for some of the other functionalities as the reception screen (see col. 109, lines 16-24—giving feedback on the space).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the personal electronic device for the reception screen device.  Both are shown in the reference as having the capabilities to display and receive the same data in the same manners.  More specifically, similar to how the feedback reception screen interface of Fig. 14 (the reference to Fig. 12 in col. 109 is assumed to be a typographical error—the feedback interface is actually shown in Fig. 14) can be shown on the personal device instead (Fig. 104), one of ordinary skill would have recognized that the other related reservation interfaces (e.g., Figs. 9-13) also could be deployed there though routine engineering producing predictable results.  See also col. 117, lines 2-7 (other functionalities deployable on either the personal electronic device stationary display device). 
As per claim 2, Scheper teaches claim 1 as above.  Scheper further teaches the at least one environmental condition includes at least one of noise level, ambient temperature, light intensity, and humidity (Fig. 10). 
As per claim 3, Scheper teaches claim 1 as above.  Scheper further teaches the server is configured to (i) receive a desk request message from the electronic device, the desk request message including a user preference for the at least one environmental condition (Figs. 10, 12), and (ii) identify, based on the occupancy data and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above. 
As per claim 4, Scheper teaches claim 3 as above.  Scheper further teaches the server is configured to transmit, to the electronic device, in response to the desk request 
As per claim 5, Scheper teaches claim 1 as above.  Scheper further teaches the electronic device is configured to receive inputs from a user indicating a user preference for the at least one environmental condition (Fig. 12).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 6, Scheper teaches claim 5 as above.  Scheper further teaches the electronic device is configured to identify, based on the occupancy data and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10, 12; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 7, Scheper teaches claim 1 as above.  Scheper further teaches the server is configured to store in a memory a reservation schedule for each seat at each desk in the plurality of desks, the reservation schedule indicating time periods during which each seat at each desk in the plurality of desks is reserved and time periods during which each seat at each desk in the plurality of desks is available (Fig. 3—82; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3). 
As per claim 8, Scheper teaches claim 7 as above.  Scheper further teaches the server is configured to transmit the reservation schedule to the electronic device (Fig. 11—246; col. 27, lines 56-67; col. 104, line 63—col. 105, line 3).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 9, Scheper teaches claim 8 as above.  Scheper further teaches the server is configured to (i) receive a desk reservation message from the electronic 
As per claim 10, Scheper teaches claim 7 as above.  Scheper further teaches the server is configured to (i) receive a desk request message from the electronic device, the desk request message including a user preference for the at least one environmental condition and a first time period during which a desk is requested (Figs. 11-12), and (ii) identify, based on the reservation schedule and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is available during the first time period and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10, 12; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 11, Scheper teaches claim 10 as above.  Scheper further teaches the server is configured to transmit, to the electronic device, in response to the desk request message, a list identifying the at least one seat at the respective at least one desk in the plurality of desks that is currently unoccupied and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 12, Scheper teaches claim 7 as above.  Scheper further teaches the electronic device is configured to receive inputs from a user indicating a user preference for the at least one environmental condition (Fig. 12; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 13, Scheper teaches claim 12 as above.  Scheper further teaches the electronic device is configured to identify, based on the reservation schedule and the environmental data, at least one seat at a respective at least one desk in the plurality of desks that is available during the first time period and for which the at least one environmental condition at the respective at least one desk satisfies the user preference for the at least one environmental condition (Fig. 10; col. 26, lines 31-33; col. 38, lines 49-53).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.
As per claim 14, Scheper teaches claim 7 as above.  Scheper further teaches a plurality of output devices, each output device being associated with and connected to a respective occupancy sensor in the plurality of occupancy sensor, wherein each occupancy sensor in the plurality of occupancy sensors is configured to (i) receive a reservation status of the at least one seat at the respective desk from the server, the reservation status indicating whether the at least one seat is reserved at a current time and (ii) operate the associated output device in the plurality of output devices to perceptibly indicate whether the at least one seat is reserved at the current time (Fig. 83—1501, 1505; Figs. 92-93; see also col. 125, lines 47-51—occupancy sensor data sent to server; see also Fig. 37 and accompanying description depicting an output device showing a currently reserved desk for "Jen Black" based on the readings from the occupancy sensors at the desk). 
As per claim 16, Scheper teaches claim 1 as above.  Scheper further teaches the electronic device is configured to display a visualization of locations and current occupancies of the plurality of desks on a display of the electronic device based on the received occupancy data (Figs. 7, 13).  Additionally, it would have been obvious to use a personal electronic device for the same reasons as in claim 1 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Gibson, et al., U.S. Pat. Pub. No.  2020/0104762 (Reference B of the PTO-892 part of paper no. 20210307).
As per claim 15, Scheper teaches claim 1 as above.  Scheper does not explicitly teach each occupancy sensor in the plurality of occupancy sensors comprises at least one of an infrared sensor and a depth sensor configured to monitor the occupancy of the associated at least one seat at the respective desk; which is taught by Gibson (¶ 0019—infrared).  It would have been prima facie obvious to incorporate this element .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Korecki, et al., U.S. Pat. Pub. No.  2009/0193217 (Reference C of the PTO-892 part of paper no. 20210307). 
As per claim 17, Scheper teaches claim 1 as above.  Scheper does not explicitly teach at least one wireless gateway configured to wirelessly receive the occupancy data and the environmental data from the plurality of occupancy sensors and transmit the occupancy data and the environmental data to the server, wherein each occupancy sensor in the plurality of occupancy sensors has a wireless transmitter configured to wirelessly transmit the occupancy data and the environmental data to the at least one wireless gateway.  However, this is taught by Korecki (Fig. 1—102-106; ¶¶ 0026, 65).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Korecki—namely, to accommodate a large number of sensors.  Moreover, this is merely a combination of old elements in the art of monitoring workspaces.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scheper, et al. in view of Korecki, et al. as applied to claim 17 above, further in view of Meier, et al., U.S. Pat. Pub. No.  2018/0267594 (Reference D of the PTO-892 part of paper no. 20210307).
As per claim 18, Scheper in view of Korecki teaches claim 17 as above.  The references do not explicitly teach the wireless transmitter of each occupancy sensor in the plurality of occupancy sensors is a Low Power Wide-Area Network radio transmitter; which is taught by Meier (¶¶ 0052, 61).  It would have been prima facie obvious to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khan, et al., Occupancy Monitoring using Environmental & Context Sensors and a Hierarchical Analysis Framework, Buildsys '14 - 1st ACM Conference on Embedded Systems for EnergyEfficient Buildings, 3rd - 6th November 2014, Memphis, USA, pgs. 1-10 (Reference U of the attached PTO-892) relates to occupancy sensing for personalized desk reservation. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628